On Rehearing.
Fenner, J.
We granted a rehearing on the suggestion made by defendants of an error of calculation, committed by the district judge and perpetuated by us, in estimating the amount due by defendants.
No tiseful purpose would be subserved by going into details. It suffices to say that the testimony in the record, including that of Mr. Boyd himself, satisfies us that the original contract to furnish 658 30-100 feet of glass for $3000, meant feet measured according to the New Orleans standard, i. e. the superficies of the frames to be filled, whether elliptical or otherwise. This appears from Garvey’s list, which was the basis of that contract and which was made- by him according to the New Orleans standard. As the price per foot thus measured is the admitted price of the additional glass furnished, there was error in allowing the same price according to. a different standard of measurement.
It is, therefore, ordered that our former decree be amended so as to reduce the amount of the judgment allowed against A. & II. Heine from $6152 62 to $5172 62, subject to credits allowed therein, and that, as thus amended, our former decree be maintained.